Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed July 7, 2020, is a reissue of U.S. Patent 10,258,633 (hereafter the '633 patent), which issued from U.S. application Serial No. 15/299,559 (the ‘559 application) with claims 1-6 on April 16, 2019.

Non-Compliant Amendment
The amendment to the specification filed 07/07/2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 

(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	The amendment to the “Related Applications” paragraph has added quotation marks at the beginning and end of paragraph without underlining.  The quotation marks should not be present.
The amendment to the “Related Applications” paragraph has also changed “Mar.” at col. 1, line 7 of the ‘633 patent to “March” without appropriate markings.

Statement Under 37 CFR 3.73(c)
The statement under 37 CFR 3.73(c) filed 07/07/2020 is objected to since it does not list the patent number (U.S. 10,258,633) and issue date (Apr. 16, 2019) in the corresponding sections at the top of the first page of the form.  Correction is requested.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-13 directed to a method of treating liver fibrosis, a method of reversing renal fibrosis, and a method reducing the risk of developing intestinal fibrosis.  Claims 1, 7 and 12 are representative and reproduced below.

1. (Original)  A method of treating liver fibrosis associated with alcoholic liver disease (ALD) in a human not suffering from a cholestatic condition in need thereof the method comprising the step of administering to the human 6-ethyl-chenodeoxycholic acid at a daily dose of 5-500 mg orally.

7. (New)  A method of reversing renal fibrosis associated with diabetic nephropathy in a human not suffering from a cholestatic condition, the method comprising: administering 6α-MeCDCA to the human; and detecting a reduction in a nucleic acid marker associated with the presence of renal fibrosis, whereby the reduction in the nucleic acid marker indicates a reduction in fibrotic tissue.

12. (New)  A method of reducing the risk of developing intestinal fibrosis associated with Crohn's disease, in a human with an elevated risk of developing intestinal fibrosis associated with Crohn's disease and not suffering from a cholestatic condition, the method comprising:
(a) determining in the human the presence of one or more conditions selected from: fever, abdominal pain and tenderness, diarrhea with or without bleeding, an anal disease, elevated white cell counts, elevated sedimentation rates, low red blood cell counts, low blood proteins, and low body minerals;
(b) if the presence of the one of more conditions is determined, conducting on the human a study selected from: a barium x-ray study, a colonoscopy, a computerized axial tomography scan, and a video capsule endoscopy, to confirm the presence of Crohn's disease symptoms; and
(c) if the presence of Crohn's disease symptoms is confirmed, thereby indicating that the human has an elevated risk of developing intestinal fibrosis associated with Crohn's disease, administering an FXR ligand to the human, thereby reducing the risk in the human of developing intestinal fibrosis associated with Crohn's disease.

Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The error statement in the reissue declaration filed 07/07/2020 is essentially that Applicant failed to present new method claims 7-13 in the ‘633 patent.  However, for the reasons discussed below, Applicant is not entitled to new method claims 7-13 in a reissue of the ‘633 patent.  In other words, failure to present new method claims 7-13 is not an error in the ‘633 patent and thus, is not an error upon with a reissue can be based.
During prosecution of the ‘633 patent, i.e., in the ‘559 application, a Restriction/Election was mailed 04/28/2017 between group I, claims 1, 3-13 and 20-23 directed to a method of treating fibrosis in a subject comprising administering an effective amount of a ligand as in claim 1; and group II, claims 24-25, drawn to a method of treating non-alcoholic steatohepatitis comprising administering an effective amount of a ligand as in claim 24.  For convenience, claims 1, 7, 12, 13 and 24 at the time of restriction, i.e., in the claim amendment filed 03/01/2017, are reproduced below:
1. (Amended)  A method for inhibiting fibrosis in a subject not suffering from a cholestatic condition, the method comprising the step of administering to the subject an effective amount of a ligand specific for the farnesoid X receptor (FXR), wherein the fibrosis to be inhibited occurs in an organ where FXR is expressed, wherein the ligand has an EC50 no greater than 5 µM in a cell-free FXR assay or in a cell-based FXR transactivation assay.

7. (Amended)  The method of claim 1[[ or 2]], wherein the fibrosis is selected from the group consisting of liver fibrosis, kidney fibrosis, and intestinal fibrosis.



13. (Amended)  The method of claim 1[[ or 2]], wherein the subject has renal fibrosis associated with a disease selected from the group consisting of diabetic nephropathy, hypertensive nephrosclerosis, chronic glomerulonephritis, chronic transplant glomerulopathy, chronic interstitial nephritis, and polycystic kidney disease.

24. (New)  A method for treating non-alcoholic steatohepatitis in a subject not suffering from a cholestatic condition, the method comprising the step of administering to the subject an effective amount of a ligand specific for the farnesoid X receptor (FXR).

The Restriction/Election (p. 4) also required an election of species, in particular, “[I]f applicant elects group I, applicant is further required to elect a single disclosed fibrotic disorder to be treated, and a single disclosed ligand specific for the FXR.”  In the Response to Election/Restriction filed 06/27/2017, Applicant elected group I without traverse.  As for the election of a single disclosed fibrotic disorder to be treated, Applicant amended claim 1 to require that the subject has liver fibrosis associated with alcoholic liver disease, cancelled claims 7, 12 and 13 (among others), and noted the following in the Response to Election/Restriction:
Amended claim 1 is limited to subjects having liver fibrosis associated with alcoholic liver disease (ALD).  As such, claims 1, 3-6, 8-10, and 20-21 are limited to liver fibrotic disorder.  As such, requirement for election of a single fibrotic disorder is moot.

	Claim 1 was the sole independent claim subject to examination, and, throughout prosecution, recited the elected fibrotic disorder to be treated, i.e., liver fibrosis associated with alcoholic liver disease.  The various versions of claim 1 that were examined are reproduced below (emphasis added):
1. (Currently amended)  A method for inhibiting fibrosis in a subject not suffering from a cholestatic condition, the method comprising the step of administering to the subject an effective amount of a ligand specific for the farnesoid X receptor (FXR), 50 no greater than 5 µM in a cell-free FXR assay or in a cell-based FXR transactivation assay, and wherein the subject has liver fibrosis associated with alcoholic liver disease (ALD).
(amendment filed 06/27/2017)

1. (Currently amended)  A method for inhibiting fibrosis in a subject not suffering from a cholestatic condition, the method comprising the step of administering to the subject 6-etnyl-chenodeoxycholic acid at a daily dose of 5-500 mg orallywherein the subject has liver fibrosis associated with alcoholic liver disease (ALD).
(amendment filed 11/09/2017)

1. (Currently amended)  A method for inhibiting the progression of fibrosis in a subject not suffering from a cholestatic condition, the method comprising the step of administering to the subject 6-ethyl-chenodeoxycholic acid at a daily dose of 5-500 mg orally, and wherein the subject has liver fibrosis associated with alcoholic liver disease (ALD).
(amendment filed 05/02/2018)

1. (Original)  A method of treating liver fibrosis associated with alcoholic liver disease (ALD)
(amendment filed 08/13/2018)

	Claim 1 in the amendment filed 08/13/2018 issued as claim 1 of the ‘633 patent.
	The methods in newly added claims 7-13 of the current reissue application are not directed to the elected fibrotic disorder, i.e., they are not directed to liver fibrosis associated with alcoholic liver disease.  Rather, the fibrotic disorder in the method of new claims 7-11 is renal (kidney) fibrosis, and the fibrotic disorder in the method of new claims 12-13 is intestinal fibrosis.  These fibrotic disorders were specifically eliminated from prosecution when Applicant, in response to the Election/Restriction, elected liver 
As noted in MPEP 1412.01(I) (emphasis added):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251  for lack of any defect in the original patent and lack of any error in obtaining the original patent.


As further noted in Orita:

We further agree with the board that the pre-1952 Cornell and Smyser cases, cited supra, are pertinent. … Having deliberately cancelled claims to non-elected subject matter, we said, appellants could not successfully contend that their failure to include such claims in their patent was due to "inadvertence, accident, or mistake" as provided in section 64 of former Title 35 (R.S. section 4916; Act of May 24, 1928, ch. 730, 45 Stat. 732). … [G]ranting by reissue claims substantially identical to those non-elected in application I would be ignoring the proper restriction requirement set forth in that application in which appellants acquiesced.  Indeed, appellants' misapplication of section 251 would, if permitted, circumvent the copendency requirement of section 120, incorporated by reference in section 121 (see note 2 supra).  Should appellants prevail, the copendency requirement would become meaningless, for should an applicant fail to file a divisional application while maintaining copendency as required by section 120, he could simply revert to section 251 in order to cure his mistake.

Having deliberately cancelled method claims to non-elected renal fibrosis and intestinal fibrosis, Applicant cannot now pursue such claims in a reissue application.  
Claims 1-13 are rejected as being based upon a defective reissue declaration, and for lack of any defect in the original patent and lack of any error in obtaining the original patent, under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration, and the lack of any defect in the original patent and lack of any error in obtaining the original patent, are set forth in the discussion above in this Office action.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,258,633 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Stephen Stein can be reached on 571-272-1544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991 
                                                                                                                                                                                                       /Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991